Exhibit 10.7

EXECUTIVE EMPLOYMENT AGREEMENT

for

[Name]

This Executive Employment Agreement (the “Agreement”), made between Aquinox
Pharmaceuticals, Inc. (the “Company”) and [Name] (the “Executive”)(collectively,
the “Parties”), is effective as of [Date].

WHEREAS, the Company desires for Executive to provide services to the Company,
and wishes to provide Executive with certain compensation and benefits in return
for such employment services; and

WHEREAS, Executive wishes to be employed by the Company and to provide personal
services to the Company in return for certain compensation and benefits;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

1. Employment by the Company.

1.1 Position. Executive shall serve as the Company’s [Title], beginning [Date].
During the term of Executive’s employment with the Company, Executive will
devote Executive’s best efforts and substantially all of Executive’s business
time and attention to the business of the Company, except for approved vacation
periods and reasonable periods of illness or other incapacities permitted by the
Company’s general employment policies.

1.2 Duties and Location. Executive shall perform such duties as are required by
the Company’s [Title], to whom Executive will report. Executive’s primary office
location shall be the Company’s office located in San Bruno, California. The
Company reserves the right to reasonably require Executive to perform
Executive’s duties at places other than Executive’s primary office location from
time to time, and to require reasonable business travel. The Company may modify
Executive’s job title, duties and reporting relationship as it deems necessary
and appropriate in light of the Company’s needs and interests from time to time.

1.3 Policies and Procedures. The employment relationship between the Parties
shall be governed by the general employment policies and practices of the
Company, except that when the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.

2. Compensation.

2.1 Salary. For services to be rendered hereunder, Executive shall receive a
base salary at the rate of US$[            ] per year (the “Base Salary”),
subject to standard payroll deductions and withholdings and payable in
accordance with the Company’s regular payroll schedule.

2.2 Bonus. Executive will be eligible for an annual discretionary bonus of up to
[        ]% of Executive’s Base Salary (the “Annual Bonus”). Whether Executive
receives an Annual Bonus for any given year, and the amount of any such Annual
Bonus, will be determined by the Company’s Board of Directors (“Board”) in its
sole discretion based upon the Company’s and Executive’s achievement of
objectives and milestones to be determined on an annual basis by the Board.
Executive must remain an active employee through the date any Annual Bonus is
paid in order to earn such Annual Bonus. Annual Bonuses are typically paid no
later than [                    ] of the year following the applicable bonus
year. Executive will not be eligible for, and will not earn, any Annual Bonus
(including a prorated bonus) if Executive’s employment terminates for any reason
before any Annual Bonus is paid, except as otherwise expressly provided in
Section 6.2.



--------------------------------------------------------------------------------

3. Standard Company Benefits. Executive shall be entitled to participate in all
employee benefit programs for which Executive is eligible under the terms and
conditions of the benefit plans that may be in effect from time to time and
provided by the Company to its employees. The Company reserves the right to
cancel or change the benefit plans or programs it offers to its employees at any
time.

4. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in furtherance or in
connection with the performance of Executive’s duties hereunder, in accordance
with the Company’s expense reimbursement policy as in effect from time to time.

5. Equity. Subject to approval by the Board, Executive shall be granted an
option to purchase [    ] shares of Common Stock in the Company at the fair
market value on the date of grant (the “Option”). The Option shall be governed
in all respects by the terms of the governing plan documents and option
agreement between Executive and the Company.

6. Termination of Employment; Severance.

6.1 At-Will Employment. Executive’s employment relationship is at-will. Either
Executive or the Company may terminate the employment relationship at any time,
with or without Cause or advance notice. Notwithstanding this at-will employment
relationship, the Company requests that Executive provide at least two (2) weeks
notice of any intention to resign Executive’s employment with the Company.

6.2 Termination Without Cause.

(i) The Company may terminate Executive’s employment with the Company at any
time without Cause (as defined below).

(ii) In the event Executive’s employment with the Company is terminated by the
Company without Cause prior to the closing of a Change of Control (as defined
below) or more than twelve (12) months following the closing of a Change of
Control, then provided such termination constitutes a “separation from service”
(as defined under Treasury Regulation Section 1.409A-1(h), without regard to any
alternative definition thereunder, a “Separation from Service”), and provided
that Executive remains in compliance with the terms of this Agreement, the
Company shall provide Executive with the following severance benefits:

(a) The Company shall pay Executive, as severance, the equivalent of [    ]
months of Executive’s base salary in effect as of the date of Executive’s
employment termination. This severance will be paid in the form of salary
continuation, payable on the Company’s regular payroll dates, subject to
standard payroll deductions and withholdings, starting on the 60th day after
Executive’s Separation from Service, with the first payment to include those
payments that would have occurred earlier in the ordinary course but for the
60-day delay.

(b) Provided that Executive timely elects continued coverage under COBRA, the
Company shall pay Executive’s COBRA premiums to continue Executive’s coverage
(including coverage for eligible dependents, if applicable) through the period
starting on the Executive’s Separation from Service and ending on the earliest
to occur of: (i) [    ] months following Executive’s Separation from Service;
(ii) the date Executive becomes eligible for group health insurance coverage
through a new employer; or (iii) the date Executive ceases to be eligible for
COBRA continuation coverage for any reason, including plan termination. In the
event Executive becomes covered under another employer’s group health plan or
otherwise cease to be eligible for COBRA during this time period, Executive must
immediately notify the Company of such event. Notwithstanding the foregoing, if
the Company determines, in its sole discretion, that it cannot pay the COBRA
premiums without a substantial risk of violating applicable law, the Company
instead shall pay to Executive, on the first day of each calendar month, a fully
taxable cash payment equal to the applicable COBRA premiums for that month,
subject to applicable tax withholdings, for the remainder of the COBRA premium
period. Executive may, but is not obligated to, use such payments toward the
cost of COBRA premiums.



--------------------------------------------------------------------------------

(iii) In the event Executive’s employment with the Company is terminated by the
Company without Cause, or Executive resigns for Good Reason, in either case
within twelve (12) months following the closing of a Change of Control, then
provided such termination constitutes a Separation from Service, and provided
that Executive remains in compliance with the terms of this Agreement, the
Company shall provide Executive with the following severance benefits:

(a) The Company shall pay Executive, as severance, the equivalent of [    ]
months of Executive’s base salary in effect as of the date of Executive’s
employment termination. This severance will be paid in the form of salary
continuation, payable on the Company’s regular payroll dates, subject to
standard payroll deductions and withholdings, starting on the 60th day after
Executive’s Separation from Service, with the first payment to include those
payments that would have occurred earlier in the ordinary course but for the
60 day delay.

(b) The Company shall pay Executive an amount equal to one year of bonus pay, to
be calculated based on an average of the previous three-years bonus payments,
payable in a lump sum, less deductions and withholdings, at the same time as the
first severance payment in Section 6.2(iii)(a) above.

(c) Provided that Executive timely elects continued coverage under COBRA, the
Company shall pay Executive’s COBRA premiums to continue Executive’s coverage
(including coverage for eligible dependents, if applicable) through the period
starting on the Executive’s Separation from Service and ending on the earliest
to occur of: (i) [    ] months following Executive’s Separation from Service;
(ii) the date Executive becomes eligible for group health insurance coverage
through a new employer; or (iii) the date Executive ceases to be eligible for
COBRA continuation coverage for any reason, including plan termination. In the
event Executive becomes covered under another employer’s group health plan or
otherwise cease to be eligible for COBRA during this time period, Executive must
immediately notify the Company of such event. Notwithstanding the foregoing, if
the Company determines, in its sole discretion, that it cannot pay the COBRA
premiums without a substantial risk of violating applicable law, the Company
instead shall pay to Executive, on the first day of each calendar month, a fully
taxable cash payment equal to the applicable COBRA premium for that month,
subject to applicable tax withholdings, for the remainder of the COBRA premium
period. Executive may, but is not obligated to, use such cash payments toward
the cost of COBRA premiums.

(d) The vesting of Executive’s Option shall be accelerated such that 100% of the
shares subject to the Option shall be deemed immediately vested and exercisable
as of Executive’s last day of employment.

6.3 Termination for Cause; Resignation Without Good Reason Unrelated to a Change
of Control; Death or Disability.

(i) The Company may terminate Executive’s employment with the Company at any
time for Cause. Further, Executive may resign at any time, with or without Good
Reason. Executive’s employment with the Company may also be terminated due to
Executive’s death or disability.

(ii) If Executive resigns without Good Reason prior to a Change of Control or
more than twelve (12) months following a Change of Control, or the Company
terminates Executive’s employment for Cause, or upon Executive’s death or
disability, then (i) Executive will no longer vest in the Option, (ii) all
payments of compensation by the Company to Executive hereunder will terminate
immediately (except as to amounts already earned), and (c) Executive will not be
entitled to any severance benefits. In addition, Executive shall resign from all
positions and terminate any relationships as an employee, advisor, officer or
director with the Company and any of its affiliates, each effective on the date
of termination.

7. Conditions to Receipt of Severance Benefits. The receipt of the severance
benefits set forth above will be subject to Executive signing and not revoking a
separation agreement and release of claims in a form reasonably satisfactory to
the Company (the “Separation Agreement”). No severance benefits will be paid or
provided until the Separation Agreement becomes effective. Executive shall also
resign from all positions and terminate any relationships as an employee,
advisor, officer or director with the Company and any of its affiliates, each
effective on the date of termination.



--------------------------------------------------------------------------------

8. Section 409A. It is intended that all of the severance benefits and other
payments payable under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Code Section 409A provided under Treasury
Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions, and to the extent no so exempt, this Agreement (and any
definitions hereunder) will be construed in a manner that complies with
Section 409A. For purposes of Code Section 409A (including, without limitation,
for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), Executive’s
right to receive any installment payments under this Agreement (whether
severance payments, reimbursements or otherwise) shall be treated as a right to
receive a series of separate payments and, accordingly, each installment payment
hereunder shall at all times be considered a separate and distinct payment.
Notwithstanding any provision to the contrary in this Agreement, if Executive is
deemed by the Company at the time of Executive’s Separation from Service to be a
“specified employee” for purposes of Code Section 409A(a)(2)(B)(i), and if any
of the payments upon Separation from Service set forth herein and/or under any
other agreement with the Company are deemed to be “deferred compensation”, then
to the extent delayed commencement of any portion of such payments is required
in order to avoid a prohibited distribution under Code Section 409A(a)(2)(B)(i)
and the related adverse taxation under Section 409A, such payments shall not be
provided to Executive prior to the earliest of (i) the expiration of the
six-month period measured from the date of Executive’s Separation from Service
with the Company, (ii) the date of Executive’s death or (iii) such earlier date
as permitted under Section 409A without the imposition of adverse taxation. Upon
the first business day following the expiration of such applicable Code
Section 409A(a)(2)(B)(i) period, all payments deferred pursuant to this
Paragraph shall be paid in a lump sum to Executive, and any remaining payments
due shall be paid as otherwise provided herein or in the applicable agreement.
No interest shall be due on any amounts so deferred.

9. Definitions.

9.1 Cause. For purposes of this Agreement, “Cause” for termination will mean:
(a) a material breach of any of Executive’s obligations or duties pursuant to
this Agreement, which remains uncured seven days after Executive becomes aware
of the breach; (b) gross negligence or willful misconduct in the course of
employment; (c) any action or activity that is contrary to applicable insider
trading rules or any other applicable securities rules or legislation; (d) an
act or omission involving dishonesty or fraud; or (e) substantial and repeated
failure to perform the duties reasonably expected of an employee in the
biotechnology industry, or to perform certain duties as reasonably directed by
management or the Board.

9.2 Good Reason. For purposes of this Agreement, Executive shall have “Good
Reason” for resignation from employment with the Company if any of the following
actions are taken by the Company without Executive’s prior written consent:
(a) any material and adverse change to Executive’s position, authority or
responsibilities in effect under this Agreement; (b) any material reduction in
incentives, health benefits, bonuses or other compensation plans, practices,
policies or programs provided to Executive in the aggregate under this
Agreement; (c) an assignment to Executive of any duties materially inconsistent
with Executive’s status as [Title]; or (d) any failure to secure the agreement
of any successor entity to fully assume the Company’s obligations under this
Agreement. In order to resign for Good Reason, Executive must provide written
notice to the Company’s CEO within 30 days after the first occurrence of the
event giving rise to Good Reason setting forth the basis for Executive’s
resignation, allow the Company at least 30 days from receipt of such written
notice to cure such event, and if such event is not reasonably cured within such
period, Executive must resign from all positions Executive then holds with the
Company not later than 90 days after the expiration of the cure period.

9.3 Change of Control. For purposes of this Agreement, “Change of Control” means
the occurrence of one or more of the following: (a) a merger, a consolidation, a
reorganization or an arrangement that results in a transfer of more than fifty
percent (50%) of the total voting power of the Company’s outstanding securities
to a person or a group of persons different from a person or a group of persons
holding those securities immediately prior to such transaction (other than the
Company or a person that directly or indirectly controls, is controlled by, or
is under common control with, the Company); (b) a direct or indirect sale or
other transfer of beneficial ownership of securities of the Company possessing
more than fifty percent (50%) of the total combined voting power of the
Company’s outstanding securities to a person or a group of persons different
from a person or a



--------------------------------------------------------------------------------

group of persons holding those securities immediately prior to such transaction
(other than the Company or a person that directly or indirectly controls, is
controlled by, or is under common control with, the Company); (c) a direct or
indirect sale or other transfer of the right to appoint more than fifty percent
(50%) of the directors of the Board or otherwise directly or indirectly control
the management, affairs and business of the Company to a person or a group of
persons different from a person or a group of persons holding this right
immediately prior to such transaction (other than the Company or a person that
directly or indirectly controls, is controlled by, or is under common control
with, the Company); (d) a direct or indirect sale or other transfer of all or
substantially all of the assets of the Company to a person or a group of persons
different from a person or a group of persons holding those assets immediately
prior to such transaction (other than the Company or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Company); or (e) a complete liquidation, dissolution or winding-up of the
Company; provided, however, that a Change in Control will not be deemed to have
occurred if such Change in Control results solely from the issuance, in
connection with a bona fide financing or series of financings by the Company, of
voting securities of the Company or any rights to acquire voting securities of
the Company which are convertible into voting securities.

10. Proprietary Information Obligations. As a condition of employment, Executive
shall execute and abide by the Company’s standard form of At-Will Employment,
Confidential Information, Invention Assignment, and Arbitration Agreement (the
“Confidentiality Agreement”).

11. Outside Activities During Employment.

11.1 Non-Company Business. Except with the prior written consent of the Board,
Executive will not during the term of Executive’s employment with the Company
undertake or engage in any other employment, occupation or business enterprise,
other than ones in which Executive is a passive investor. Executive may engage
in civic and not-for-profit activities so long as such activities do not
materially interfere with the performance of Executive’s duties hereunder.

11.2 No Adverse Interests. Executive agrees not to acquire, assume or
participate in, directly or indirectly, any position, investment or interest
known to be adverse or antagonistic to the Company, its business or prospects,
financial or otherwise.

12. Dispute Resolution. To ensure the timely and economical resolution of
disputes that may arise in connection with Executive’s employment with the
Company, Executive and the Company agree that any and all disputes, claims, or
causes of action arising from or relating to the enforcement, breach,
performance, negotiation, execution, or interpretation of this Agreement,
Executive’s employment, or the termination of Executive’s employment, including
but not limited to statutory claims, shall be resolved to the fullest extent
permitted by law by final, binding and confidential arbitration, by a single
arbitrator, in San Francisco, California, conducted by JAMS, Inc. (“JAMS”) under
the then applicable JAMS rules. By agreeing to this arbitration procedure, both
Executive and the Company waive the right to resolve any such dispute through a
trial by jury or judge or administrative proceeding. The Company acknowledges
that Executive will have the right to be represented by legal counsel at any
arbitration proceeding. The arbitrator shall: (a) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be permitted by law; and (b) issue a written arbitration
decision, to include the arbitrator’s essential findings and conclusions and a
statement of the award. The arbitrator shall be authorized to award any or all
remedies that Executive or the Company would be entitled to seek in a court of
law. The Company shall pay all JAMS’ arbitration fees in excess of the amount of
court fees that would be required of the Executive if the dispute were decided
in a court of law. Nothing in this Agreement is intended to prevent either
Executive or the Company from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration. Any awards or
orders in such arbitrations may be entered and enforced as judgments in the
federal and state courts of any competent jurisdiction.



--------------------------------------------------------------------------------

13. General Provisions.

13.1 Notices. Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
fax) or the next day after sending by overnight carrier, to the Company at its
primary office location and to Executive at the address as listed on the Company
payroll.

13.2 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties.

13.3 Waiver. Any waiver of any breach of any provisions of this Agreement must
be in writing to be effective, and it shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.

13.4 Complete Agreement. This Agreement, together with the Confidentiality
Agreement, constitutes the entire agreement between Executive and the Company
with regard to this subject matter and is the complete, final, and exclusive
embodiment of the Parties’ agreement with regard to this subject matter. This
Agreement is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other such promises, warranties or representations. It is entered into
without reliance on any promise or representation other than those expressly
contained herein, and it cannot be modified or amended except in a writing
signed by a duly authorized officer of the Company.

13.5 Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

13.6 Headings. The headings of the paragraphs hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

13.7 Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of his duties hereunder and he may not assign any of his
rights hereunder without the written consent of the Company, which shall not be
withheld unreasonably.

13.8 Tax Withholding and Indemnification. All payments and awards contemplated
or made pursuant to this Agreement will be subject to withholdings of applicable
taxes in compliance with all relevant laws and regulations of all appropriate
government authorities. Executive acknowledges and agrees that the Company has
neither made any assurances nor any guarantees concerning the tax treatment of
any payments or awards contemplated by or made pursuant to this Agreement.
Executive has had the opportunity to retain a tax and financial advisor and
fully understands the tax and economic consequences of all payments and awards
made pursuant to the Agreement.

13.9 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
California.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first written above.

 

AQUINOX PHARMACEUTICALS, INC.

By:

 

 

 

David Main

 

President and CEO

EXECUTIVE

 

[Name]